Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to application filed on 08/22/2019. By this application,
Claims 1-25 are pending.

Claim Rejections - 35 USC § 101
the claimed invention is directed to non-statutory subject matter.  The claims 16-25 does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 16 recites “a machine-readable storage medium”. However, the specification of the application, paragraph 0078, describes “a massed machine-readable medium”, which is not being claimed, and “massed machine-readable media are not transitory propagating signals”. Applicant is advised to amend “a machine-readable storage medium” to “a massed machine-readable medium” or the like to overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 11-14, 16-19, and 23-24 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Kondo et al. (US 2015/0074329, hereafter Kondo), in view of Meyer et al. (US 8,356,184, hereafter Meyer), and in view of Song et al. (US 2020/0142631, hereafter Song)
	With respect to independent claim 1, Kondo recites
A memory device (memory system #2 (fig. 1)) to implement logical-to-physical (L2P) map synchronization in a managed memory device, the memory device comprising: (disclosing implementing a logical-to-physical (L2P) map #211 in a NAND memory #211 managed by the device controller #200 (fig. 1 and relevant texts). The device controller #200 encrypts an L2P table entry in response to “More specifically, an L2P table entry is preferably encrypted and registered at timings of the following operations. That is, the L2P table entry is preferably encrypted and registered when a new file is written in the NAND memory 210, when a file is moved in the NAND memory 210 (for example, at an execution timing of wear leveling, when a defective block is detected, and a file is moved from that defective block), and so forth” 
processing circuity; and (device controller #200 (para 0038; fig. 1))
storage that includes instructions, the instructions, when executed by the processing circuitry, configured the processing circuitry to: (disclosing storing a control program in the device controller #200 to be executed by the device controller #200 to perform the following functions (para 0042; see also para 0040))
update a portion of an L2P map for the managed memory device as an updated portion; (disclosing generating an L2P table entry of the L2P map in response to data is being stored in a new area in the data area #212 of the NAND memory #210 (para 0259), wherein the data is transmitted from the host (para 0037). The generated L2P entry is a plaintext entry because it has not been obfuscated yet)
obfuscate, in response to updating the plaintext portion of the L2P map, the updated portion to create an obfuscated version of the updated portion; (disclosing in response to generating the entry of the L2P map, the device controller #200 encrypts or scrambles the L2P entry to generate an encrypted version of the updated L2P entry (para 0261; fig. 23 and relevant texts). To encrypt the L2P entry is considered as to obfuscate the L2P entry) 
store the obfuscated version of the updated portion in storage; (disclosing storing the encrypted L2P entry in the L2P table #211 in the NAND memory #210 (para 0263))
provide to a host the obfuscated version of the portion from the storage. (disclosing in response to the logical address does not hit any L2P table entry in L2P table cache #1021, the device controller transfers the encrypted L2P entry from L2P table #211 to the host device #1 (paras 0266-0268 and 0275; figs. 24-25 and relevant texts)
Kondo recites
update a portion of an L2P map
store the obfuscated version of the updated portion in storage
But Kondo does not explicitly recite
update a plaintext portion of an L2P map
store both the updated portion and the obfuscated version of the updated portion in storage
However, Meyer discloses a method for memory access (abstract), comprising:
update a plaintext portion of an L2P map
(disclosing modifying an plaintext entry of a logical block address (LBA) table #6, and (col. 2, lines 9-22 and col. 3, lines 4-12))
 store both the updated portion and the obfuscated version of the updated portion in storage
(disclosing generating authentication code from the plaintext LBA entry, (col. 2, lines 62-67 and col. 3, lines 1-3; see also col. 2, lines 44-61; fig. 5 and relevant texts) and storing both the plaintext LBA entry and the authentication code in the LBA mapping table (fig. 3 and relevant texts) in the share memory #28 (fig. 1 and relevant texts; see also figs. 4-5 and relevant texts); 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of L2P table of Kondo, to include the plaintext entry of Meyer. Therefore, the combination discloses obfuscate, in response to updating the plaintext portion of the L2P map, the updated portion to create an obfuscated version of the updated portion; store both the updated portion and the obfuscated version of the updated portion in storage. The person of ordinary skill in the art would have been motivated to apply the modification for providing protection to data stored in memories (Meyer, col. 3, lines 33-54))
Kondo recites
provide to a host the obfuscated version of the portion from the storage 
Kondo does not explicitly recite
receive a request from a host for the updated portion; and provide, in response to receiving the request, the obfuscated version of the portion from the storage
However, Song discloses a method of address mapping for memory access (abstract; see also figs. 1-5 and relevant texts), comprising receiving a host caching request for the second logical address LBA_C, the second physical address PBA_C, and the second status information PS_C, the device controller #110 encrypts the second physical address PBA_C, and provides the encrypted second physical address PBA_C to the host (para 0049); wherein the second physical address PBA_C has been updated (para 0068)


With respect to claim 2, the combination of Kondo and Meyer recites
The memory device of claim 1, wherein the processing circuitry is configured by the instructions when in operation to obfuscate the updated portion in response to both an update of the plaintext portion and to a trigger. (disclosing when in operation to encrypt the updated L2P entry in response to an update to the plaintext mapping table entry and (Meyer, col. 3, lines 9-12) an execution of wear leveling considered as a trigger (Kondo, para 0282))

With respect to claim 3, the combination of Kondo and Meyer recites
The memory device of claim 2, wherein the trigger is a maintenance action performed by the managed NAND device. (from the rejection for claim 2, executing a wear leveling is considered as a maintenance action carried out by the NAND memory #221 above)

With respect to claim 4, Kondo recites
The memory device of claim 3, wherein the maintenance action is at least one of garbage collection or wear leveling. (Kondo, from the rejection for claim 2, disclosing executing a wear leveling, which is a maintenance action)

With respect to claim 8, Kondo recites
The memory device of claim 1, wherein the processing circuitry is not configured by the instructions when in operation to obfuscate the updated portion in response to the request from the host for the updated portion. (Kondo discloses the device controller #200 determining whether or not to encrypt the updated L2P entry (para 0058), by controlling the protection circuit #230 during operation (para 0058), in response to the request from the host for the updated L2P entry of Kondo and Song as in the rejection for claim 1)

With respect to claim 9, the combination of Kondo and Meyer recites
The memory device of claim 1, wherein, to obfuscate the updated portion, the instructions configure the processing circuitry to encrypt the updated portion. (according to the rejection for claim 1, the combination discloses the device controller #200 is to encrypt the updated L2P entry)

With respect to independent claim 11, Kondo recites
A method (para 0026; figs. 23-24) for logical-to-physical (L2P) map synchronization in a managed memory device, the method comprising: (similar rejection for claim 1 is applied, mutatis mutandis, to claim 11)
updating a plaintext portion of an L2P map for the managed memory device as an updated portion; obfuscating, in response to updating the plaintext portion of the L2P map, the updated portion to create an obfuscated version of the updated portion; storing both the updated portion and the obfuscated version of the updated portion in storage; receiving a request from a host for the updated portion; and providing, in response to receiving the request, the obfuscated version of the portion from the storage. (similar rejection for claim 1 is applied, mutatis mutandis, to claim 11)

With respect to claim 12, Kondo recites
The method of claim 11, wherein obfuscating the updated portion in response to updating the plaintext portion is also in response to a trigger. (similar rejection for claim 2 is applied, mutatis mutandis, to claim 12)

With respect to claim 13, Kondo recites
The method of claim 12, wherein the trigger is a maintenance action performed by the managed NAND device. (similar rejection for claim 3 is applied, mutatis mutandis, to claim 13)

With respect to claim 14, Kondo recites
The method of claim 13, wherein the maintenance action is at least one of garbage collection or wear leveling. (similar rejection for claim 4 is applied, mutatis mutandis, to claim 14)


A machine-readable medium including instructions (disclosing storing a control program, which is assume to comprise instructions, in a memory of the device controller #200 or in NAND memory #210 (para 0042); the memory of the device controller or the NAND memory #210 may be considered as a machine-readable memory)
to implement, logical-to-physical (L2P) map synchronization in a managed memory device, the instructions, when executed by processing circuitry, cause the processing circuitry to perform operations comprising: updating a plaintext portion of an L2P map for the managed memory device as an updated portion; obfuscating, in response to updating the plaintext portion of the L2P map, the updated portion to create an obfuscated version of the updated portion; storing both the updated portion and the obfuscated version of the updated portion in storage; receiving a request from a host for the updated portion; and providing, in response to receiving the request, the obfuscated version of the portion from the storage. (similar rejection for claim 1 is applied, mutatis mutandis, to claim 16)

With respect to claim 17, Kondo recites
The machine-readable medium of claim 16, wherein obfuscating the updated portion in response to updating the plaintext portion is also in response to a trigger. (similar rejection for claim 2 is applied, mutatis mutandis, to claim 17)

With respect to claim 18, Kondo recites
The machine-readable medium of claim 17, wherein the trigger is a maintenance action performed by the managed NAND device. (similar rejection for claim 3 is applied, mutatis mutandis, to claim 18)

With respect to claim 19, Kondo recites
The machine-readable medium of claim 18, wherein the maintenance action is at least one of garbage collection or wear leveling. (similar rejection for claim 4 is applied, mutatis mutandis, to claim 19)

With respect to claim 23, Kondo recites
The machine-readable medium of claim 16, wherein obfuscating the updated portion is not performed in response to the request from the host for the updated portion. (similar rejection for claim 8 is applied, mutatis mutandis, to claim 23)
With respect to claim 24, Kondo recites
The machine-readable medium of claim 16, wherein obfuscating the updated portion includes encrypting the updated portion. (similar rejection for claim 9 is applied, mutatis mutandis, to claim 24)

Claims 5-6 and 20-21 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Kondo et al. (US 2015/0074329, hereafter Kondo), in view of Meyer et al. (US 8,356,184, hereafter Meyer), and in view of Song et al. (US 2020/0142631, hereafter Song), as applied to claims 4 and 19 above, in view of O’Krafka et al. (US 2017/0242785, hereafter O’Krafka)

The memory device of claim 4, wherein the garbage collection is some type of garbage collection. (Song, according to the rejection for claim 1, disclosing in response to a garbage collection the second physical address PBA_C is updated (para 0080) and then encrypted (para 0049; see also fig. 17 and relevant texts)
The combination of Kondo, Meyer, and Song recites
the garbage collection is some type of garbage collection
But the combination of Kondo, Meyer, and Song does not explicitly recite
the garbage collection is a serializing garbage collection
However, O’Krafka discloses a method for garbage collection, comprising using write serialization in conjunction with host-based garbage collection to reclaim contiguous regions of free space; and such garbage collection may be considered as a serializing garbage collection (para 0119), analogous to what has been done by the combination of Kondo, Meyer, and Song.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of garbage collection of the combination, to include the method of serializing garbage collection of O’Krafka. Therefore, the combination discloses the garbage collection is a serializing garbage collection. The person of ordinary skill in the art would have been motivated to apply the modification for increasing garbage collection efficiency (O’Krafka, para 0119 and 0125))

With respect to claim 6, the combination of Kondo, Meyer, Song, and O’Krafka recites 
The memory device of claim 4, wherein blocks operated on by the garbage collection or wear leveling and corresponding to the updated portion are sequential. (O’Krafka, the disclosure of “When an object is written, some mapping algorithms (e.g., B-tree based mapping algorithms) require a minimum of two I/O operations: one to write data and one to write updated metadata (e.g., for changes to a leaf B-tree node). For these mapping algorithms, performance is improved by employing write serialization, which avoids extra I/O operations by serializing multiple small writes into an entire stripe before writing to storage” (para 0016) suggests that the serializing garbage collection performed on a stripe and corresponding mapping may be updated sequentially after the garbage operation so as to provide the stripe guaranteeing proper operation for future memory accesses)

With respect to claim 20, the combination of Kondo, Meyer, Song, and O’Krafka recites 
The machine-readable medium of claim 19, wherein the garbage collection is a serializing garbage collection. (similar rejection for claim 5 is applied, mutatis mutandis, to claim 20)

With respect to claim 21, the combination of Kondo, Meyer, Song, and O’Krafka recites 
The machine-readable medium of claim 19, wherein blocks operated on by the garbage collection or wear leveling and corresponding to the updated portion are sequential. (similar rejection for claim 6 is applied, mutatis mutandis, to claim 21)

Claims 7, 15, and 22 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Kondo et al. (US 2015/0074329, hereafter Kondo), in view of Meyer et al. (US 8,356,184, hereafter Meyer), and in view of Song et al. (US 2020/0142631, hereafter Song), and further in view of O’Krafka et al. (US 2017/0242785, hereafter O’Krafka), as applied to claims 1, 11, and 16 above, in view of Jung (US 2017/0083436)
With respect to claim 7, the combination of Kondo, Meyer, Song, and O’Krafka recites
The memory device of claim 1, wherein the processing circuitry is configured by the instructions when in operation to obfuscate the updated portion in response to both an update of the plaintext portion and to an efficiency of the garbage collection. (similar to rejection for claim 2, when in operation to obfuscate the updated portion in response to both an update of the plaintext portion and to a trigger; where the trigger may be a garbage collection of Song or an efficient garbage collection of O’Krafka (see rejection for claim 5; see also the rejections for claims 3-4 and 6) 
The combination recites
to obfuscate the updated portion in response to both an update of the plaintext portion and to an efficiency of the garbage collection
But the combination does not explicitly recite
to obfuscate the updated portion in response to both an update of the plaintext portion and to a magnitude of changes that, are part of the updating being above a threshold
However, Jung discloses a method for performing garbage collection, comprising performing garbage collection on a number of blocks that results in reducing update frequency for related mapping tables and the total amount of metadata updated during the garbage 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of garbage collection of the combination, to include the method of garbage collection of Jung. Therefore, the combination discloses to obfuscate the updated portion in response to both an update of the plaintext portion and to a magnitude of changes that, are part of the updating being above a threshold. The person of ordinary skill in the art would have been motivated to apply the modification for reducing update frequency for related mapping tables and amount of metadata to be updated; and thereby, reduced power and time consumption (Jung, paras 0055-0056))

With respect to claim 15, the combination of Kondo, Meyer, Song, and O’Krafka recites
The method of claim 11, wherein obfuscating the updated portion in response to updating the plaintext portion is also in response to a magnitude of changes that, are part of the updating being above a threshold. (similar rejection for claim 7 is applied, mutatis mutandis, to claim 15)

With respect to claim 22, the combination of Kondo, Meyer, Song, and O’Krafka recites
The machine-readable medium of claim 16, wherein obfuscating the updated portion in response to updating the plaintext portion is also in response to a magnitude of changes that are part of the updating being above a threshold. (similar rejection for claim 7 is applied, mutatis mutandis, to claim 22)

Claims 10 and 25 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Kondo et al. (US 2015/0074329, hereafter Kondo), in view of Meyer et al. (US 8,356,184, hereafter Meyer), and in view of Song et al. (US 2020/0142631, hereafter Song), as applied to claims 1 and 10 above, in view of CHA et al. (US 2017/0075834, hereafter CHA)
With respect to claim 10, the combination of Kondo and Meyer recites
The memory device of claim 1, wherein information of the updated portion is defined in a communications protocol between the managed NAND and the host. (Kondo, disclosing the memory device comprising a NAND flash memory for embedded application, which is compliant with a Universal Flash Storage (UFS) protocol (paras 0030-0032); and that suggests that some information of the updated L2P entry is specified in a UFS communication protocol between the NAND flash memory and the host regarding transfer of the updated L2P entry.
The combination of Kondo, Meyer, and Song recites
information of the updated portion is defined in a communications protocol between the managed NAND and the host
But the combination of Kondo, Meyer, and Song does not explicitly recite
a size of the updated portion is defined in a communications protocol between the managed NAND and the host
However, CHA discloses a method for communications between a memory controller #1100 and an external device using a universal flash storage (UFS) protocol, and the 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for communications between the memory device and the host of the combination, to include the method for communications between the memory controller of the NAND flash memory and an external device of CHA. Therefore, the combination discloses a size of the updated portion is defined in a communications protocol between the managed NAND and the host. The person of ordinary skill in the art would have been motivated to apply the modification for providing a size of data in communications so as to increase efficiency of data transfer; and thereby, reduced power and time consumption)

With respect to claim 25, the combination of Kondo, Meyer, Song, and CHA recites
The machine-readable medium of claim 16, wherein a size of the updated portion is defined in a communications protocol between the managed NAND and the host. (similar rejection for claim 10 is applied, mutatis mutandis, to claim 25)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/

/RYAN BERTRAM/Primary Examiner, Art Unit 2137